Order, Supreme Court, Bronx County (Bertram Katz, J.), entered July 2, 1991, which, inter alia, granted defendants’ motion to strike the action from the trial calendar, unanimously affirmed, without costs.
The IAS court did not abuse its discretion in striking the action from the trial calendar where plaintiff, without leave of the court, served a supplemental bill of particulars setting forth new injuries after she had filed a note of issue and statement of readiness falsely stating that all medical reports had been exchanged and that disclosure was complete (CPLR 3043 [b]; Fultz v Benvenuti Props., 155 AD2d 794, 796; Arroyo v City of New York, 86 AD2d 521). Leave for plaintiff to serve a supplemental bill was properly conditioned upon compliance with the court’s order directing a further physical examination. Concur — Sullivan, J. P., Carro, Wallach, Kassal and Rubin, JJ.